DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "sealing parts" in claims 1-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As described in the instant specification on page 4, lines 14-15, the “sealing parts” are interpreted to comprise a ring structure or as described on page 4, lines 25-26 a block structure.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a stirring head having a larger diameter than the sealing parts…” Noting the 112f interpretation of the “sealing parts” above, the sealing parts have a structure comprising a ring or block. It is therefore unclear as to what specific dimension of the “sealing part” is being compared in the limitation “a stirring head having a larger diameter than the sealing parts”. For example, when the sealing part is interpreted to be a sealing ring, should the stirring head have a larger diameter than the overall diameter of the sealing ring? For further examination purposes, it will be interpreted that the stirring head will have a larger diameter than a width of the sealing part. 
	Claims 2-5 are thus rejected based on their dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 206602437U) in view of Hisashi (WO 2009/142070 A1).
	Regarding claim 1, Liu teaches a welding method for sealing a cooling-water channel of an electric-machine housing ([0002], [0009]), the method comprising:
	sealing opened ends of the cooling-water channel (2) using sealing parts (3) (noting the 112f interpretation above, the sealing parts of Liu comprise a ring structure) to form an S-shaped sealed cooling water channel inside the electric-machine housing (1) (Fig 1-2; [0007]-[0008]); and
	welding each of the sealing parts (3) and the electric-machine-housing (1) together concurrently by using friction welding (Fig 1-2; [0016]). 
Liu does not explicitly disclose the friction welding is friction stir welding with a stirring head having a larger diameter than the sealing parts, in one single and complete single-welding-seam mode.
Hisashi teaches a method for producing a heat exchanger comprising a sealing part and housing (Abstract). Hisashi further teaches the sealing part (10) is friction stir welded with a stirring head (20) having a larger diameter than a width of the sealing part (10) in one single and complete single-welding-seam mode (Fig 3a; Pg 15, Para 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Liu such that the sealing part is friction stir welded with a stirring head having a larger diameter than the sealing part, in one single and complete single-welding-seam mode as taught by Hisashi to more reliably friction agitate the abutting portions of the sealing part and the housing and therefore yield a better weld between the sealing part and the housing (see Hisashi, Pg 16, Para 3).
	Regarding claim 2, Liu further teaches sealing the opened ends further comprises sealing-part slots (4) at the ends of the electric-machine housing (1) in a circumferential direction, wherein the sealing-part slots (4) are located outside turning channels (5), and the sealing parts (3) are placed inside the sealing-part slots (4) (Fig 1-2; [0008], [0016]).
	Regarding claim 3, Liu further teaches providing a pilot (4) for supporting the sealing parts (3) at a depth that enables creation of the turning channel (5) on the electric-machine housing (1) (Fig 1-2; [0008], [0016]).
	Regarding claim 4, Liu further teaches sealing-part slots (4) on the electric-machine housing (1) are configured to be machined out to place the sealing parts (3); wherein the sealing parts (3) that are placed inside mentioned sealing-part slots are called sealing end rings, and the sealing end rings are welded with the electric-machine housing (1) to create the turning channels (5) (Fig 1-2; [0008]-[0009], [0016]).
	Regarding claim 5, Liu teaches multiple sealing slots (4), where each sealing slot (4) is an independent slot of any shape, are located circumferentially on one or multiple layers on the electric-machine housing ends, and the sealing part that is placed inside these mentioned sealing slots are sealing end blocks (Fig 1-2; [0008], [0016]).
Response to Arguments
Applicant’s arguments, see pages 4-6, filed 27 January 2022, with respect to the rejection(s) of claim(s) 1-5 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a newly applied reference, Hisashi, which teaches the newly added limitation of the stirring head having a larger diameter of the sealing parts.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952. The examiner can normally be reached M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINE BERSABAL/Examiner, Art Unit 3726     

/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726